        Case 2:16-cr-00044-JCM-CWH Document 57 Filed 12/17/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     BRANDON C. JAROCH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brandon_Jaroch@fd.org
 6
     Attorney for Christian Contreras
 7
 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:16-cr-00044-JCM-CWH
11
                    Plaintiff,                               STIPULATION TO CONTINUE
12                                                             PRELIMINARY HEARING
            v.
                                                                   (Second Request)
13
     CHRISTIAN CONTRERAS,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Brian Whang, Assistant United States Attorney, counsel
18
     for the United States of America, and Rene L. Valladares, Federal Public Defender, and
19
     Brandon C. Jaroch, Assistant Federal Public Defender, counsel for Christian Contreras, that the
20
     Preliminary Hearing currently scheduled on December 21, 2020, be vacated and continued to
21
     January 21, 2021, at 1:00 p.m.
22
            This Stipulation is entered into for the following reasons:
23
            1.      Counsel for the defendant needs additional time to conduct investigation in this
24
     case, review discovery, and prepare for the preliminary hearing.
25
            2.      The defendant is in custody and agrees with the need for the continuance.
26
            3.      The parties agree to the continuance.
       Case 2:16-cr-00044-JCM-CWH Document 57 Filed 12/17/20 Page 2 of 3




 1         This is the second request for a continuance of the preliminary hearing.
 2         DATED this 17th day of December, 2020.
 3
 4   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 5
 6
     By /s/ Brandon C. Jaroch                       By /s/ Brian Whang
 7   BRANDON C. JAROCH                              BRIAN WHANG
     Assistant Federal Public Defender              Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
        Case 2:16-cr-00044-JCM-CWH Document 57 Filed 12/17/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:16-cr-00044-JCM-CWH
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     CHRISTIAN CONTRERAS,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the Preliminary Hearing currently scheduled for

11   Monday, December 21, 2020, at 10:00 a.m., be vacated and continued to Friday, January 22,

12   2021, at 1:00 p.m., in courtroom 3C before Magistrate Judge Nancy J. Koppe.

13          DATED this 17th day of December, 2020.

14
15
                                                HONORABLE NANCY J. KOPPE
16                                              UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
                                                   3
